THE UNITED STATES DISTRICT COURT | | FILED IN CLERK'S OFFICE
FOR THE NORTHERN DISTRICT OF GEORGIA.

ATLANTA DIVISION E "MAY 26 2020
* JAMES NIATTEN, Clerk
§ ey: ME ee Clerk
RICKY R. FRANKLIN § Civil Action No:
§ 1:20-CV-1410-MLB-WEJ
Plaintiff, §
§
V. § 187 AMENDED COMPLAINT
§
CENLAR FSB d/b/a CENTRAL §
LOAN ADMINISTRATION AND §
REPORTING (CENLAR) §
and §
§
CARRINGTON MORTGAGE §
SERVICES, LLC §
§
Defendants §
AMENDED COMPLAINT

Now Comes Plaintiff, Ricky R. Franklin, Pro se, who resides in Stockbridge,
Georgia, County of Henry, by and through himself and for his Verified Amended
Complaint against the Defendant, CENLAR FSB d/b/a CENTRAL LOAN
AMINISTRATION AND REPORTING (CENLAR) and CARRINGTON

MORTGAGE SERVICES, LLC and Plaintiff states as follows:
INTRODUCTION

Plaintiff amends his complaint to add a Defendant of Carrington Mortgage
Services LLC. After filing his complaint on March 31%, 2020, Plaintiff was
informed by Defendant Cenlar, that a service transfer had taking place with

Carrington. Plaintiff received this notice on April 20", 2020.

NATURE OF THIS ACTION

1. This is an action for actual, statutory, and punitive damages arising out of and
relating to the conduct of Defendant CENLAR FSB d/b/a Central loan
administration and reporting (CENLAR) (hereinafter, “CEN or Defendants” )and
Carrington Mortgage Services, LLC (hereinafter, “CAR or Defendants”) to include
all of its entities acting on behalf of both Defendants and in negligently,
knowingly/willfully violating the Fair Debt Collection Practices Act (FDCPA) 15
U.S.C. § 1692, et seq; the Telephone Consumer Protection Act (TCPA) Sec. 227.,
47 USC § 227 et seq; the Fair Credit Reporting Act, 15 U.S.C. section 1681 et seq.
(“FCRA”) and . violation of the Truth In Lending Act (TILA), 15 U.S.C. §1641by
both Defendants.

2. Under the newly instituted Federal government’s relief response to the
Coronavirus Aid, Relief and Economic Security (CARES) Act, Plaintiff contends

that Defendants acted voluntarily, intentionally and under its own free will and
knew or should have known that Defendants was engaged in acts that constitute

violations of several federal statutes.

3. Plaintiff contends that the Defendants have violated such laws by repeatedly

harassing Plaintiff in attempts to collect an alleged debt.

JURISDICTION & VENUE
4. Jurisdiction of this Court is conferred by 15 U.S.C. § 1692 and 28 U.S.C. §
1331. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.
5. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
PARTIES
6. RICKY R. FRANKLIN, (hereinafter, “Plaintiff’), is a natural person who was at

all relevant times residing in the county of Henry, state of Georgia.

7. Defendant, CENLAR FSB d/b/a CENTRAL LOAN AMINISTRATION AND
REPORTING (CENLAR) (hereinafter “Defendant CEN or Defendants”) is a

foreign corporation, located at 780 Township Line Road, Building 3, Yardley, PA

19067.

8. Defendant, Carrington Mortgage Services, LLC (hereinafter “Defendant CAR
or Defendants’’) is a foreign corporation with location in Anaheim California with

a registered agent of CT Corporation System located at 289 S Culver St,

Lawrenceville, GA 30046.
 

9. At all relevant times, Defendant CEN has not and has never been registered to
conduct business in Georgia nor solicit any business in Georgia. Defendant CAR

is registered to do business in Georgia with the Secretary of State.

10. Defendants are debt collector within the meaning of the FDCPA U.S.C.
§1692a(6) as debt collection is part of its ordinary business practice and Defendant
regularly collects debts on behalf of others. Defendants acquired the alleged debt

while in default.

ALLEGATIONS OF FACT FOR DEFENDANT CENLAR(CEN)
11. On April 3", 2019 Defendant CEN sent Plaintiff a letter that informed him to

start making payments to them. At this time, Defendant also informed Plaintiff
that the loan was in default when Defendant CEN acquired it. Plaintiff had never

heard of this entity and responded by sending them a debt validation letter.

12. On April 22", 2019 Plaintiff requested a validation of the debt and disputed
the entire debt by sending a letter to the Defendants office in reference to FDCPA
15 U.S.C. 1692g . Additionally, this letter informed CEN that as a furnisher of
information, they are required to inform the Credit Reporting Agencies that this
debt was in dispute. Plaintiff sent 2 additional letters on the same date that
referenced federal laws of 15 USC §§ 1601-1667) and U.C.C. - ARTICLE §3-501

(b) 2 (1)....Plaintiff sent in a qualified written request to inspect the original note or
any agreements that he had a duty pay the Defendant CEN. All three letters
included a communications clause that stated “all communications must be done

by US mail only”

13. On April 25", 2019, Defendant CEN responded by sending a letter requiring
more time to look into the matter and without properly validating the debt. These
items were started to be reported to the CRAs damaging his credit. Also, on April
25" in a separate letter, Defendant CEN sent a letter indicating another party

Citimortgage as the owner/assignee of the debt with P.O. Box address.

14. On May 14, 2019, defendant responded again by sending a letter indicating
another party originated the loan and that the loan is registered in MERS. Further,
that the loan is not recorded or assigned in the county of records however it is

reflected in MERS.

15. On May 31%, 2019, Plaintiff sent another letter to Defendant indicating to them
that the validation of the debt was insufficient under the Fair Debt Collection
Practices Act, 15 U.S.C. 1692g. The letter also informed Defendant CEN that the

entire debt was in dispute and to “cease and desist” collection of this debt.

16. Sometime in October 2019, Plaintiff received an email from Defendant CEN

that stated “we were unable to reach you by phone, please call 800#”
17. On October 24", 2019 at 1421hrs, Plaintiff called and talked to a
representative that stated when they took over the loan, my loan was delinquent
and in default. The phone call abruptly ended, so Plaintiff called back and

informed representative not to add his cellphone number to his file.

18. On November 15" 2019 at 0845, Plaintiff called and talked to a representative
an informed her that it was okay to call, however, Plaintiff did not want to receive

automated calls to his cellphone.

19. On December 3, 2019, Plaintiff answered his cellphone calling from 800-
242-7178 and was greeted by an automated voice that stated: “Please call Central
loan and Administration & Reporting at 800-242-7178, again that number is 800-

242-7178. Thank you”

20. On December 4", 2019, Plaintiff answered his cellphone calling from 800-
242-7178 and was greeted by an automated voice that stated: “Please call Central
loan and Administration & Reporting at 800-242-7178, again that number is 800-

242-7178. Thank you”

21. On December 5" 2019, Plaintiff sent the Defendant a letter by US mail
informing Defendant CEN that he did not consent to receive automated calls, and

to please stop calling his cellphone.
 

22. Again, on March 7" 2020, Plaintiff sent the Defendant a letter by US mail
informing Defendant CEN that he did not consent to receive automated calls, and

to please stop calling his cellphone.

23. Plaintiff avers and continues to receive these same automated messages every
time he answered his cellphone. Plaintiff has been called more than 62 (sixty-two)

times on his cellphone.

24. Despite Plaintiffs request, the Defendant CEN continued to harass Plaintiff
with automated calls which caused the Plaintiff to incur significant anxiety and
inconvenience.

25. Upon information and belief, all of the calls Defendant placed to Plaintiffs
cellular phone were placed using an “automatic telephone dialing system”
(hereinafter, “auto-dialer”), which has the capacity to store or produce telephone
numbers to be called, using a random or sequential number generator (including
but not limited to a predictive dialer) or artificial or prerecorded voice; and to dial
such numbers as specified by 47 U.S.C. § 227(a)(1)

26. Plaintiff suffered a concrete and real invasion of Plaintiff's legally protected
privacy rights through Defendant’s violation of the TCPA. The continuous
unwarranted phone calls caused the Plaintiff harassment, as well use of his

personal phone which could have been used for other purposes.
 

27. Under the CARES ACT, Plaintiff called Defendant CEN and requested a
forbearance on payments on April 1 2020 and the alleged debt was immediately

placed in forbearance.

28. On April 13" 2020, Plaintiff received an email from Defendant CEN
confirming his enrollment in the forbearance program pursuant to the CARES

ACT.

29. On April 21, 2020 Plaintiff received a letter from Defendant CEN stating that
the alleged debt was sold to a new entity by the name of Carrington Mortgage

Services, LLC (Defendant CAR).

30. Plaintiff received his credit report from the 3 major credit reporting agencies
(CRAs) Equifax, Experian, and Transunion. The reports reflect negative
information concerning this debt that was never verified by Defendant CEN.

31. The Fair Credit Reporting Act (“FCRA”) 15 U.S.C. 1681-1681y, imposes
responsibilities on all persons who furnish information to consumer reporting
agencies (CRAs). These responsibilities are found in 15 U.S.C. 1681s-2 of the
FCRA.

32. Specifically, if consumer disputes inaccurate information with a CRA, and a

CRA notifies the furnisher that a consumer disputes the completeness or accuracy
of information provided by the furnisher, the furnisher has a duty to follow certain
procedures.
33. Accordingly, a furnisher of information must conduct a “reasonable
investigation” as proscribed by the Act.

ALLEGATIONS OF FACT FOR DEFENDANT CARRINGTON

MORTGAGE SERVICES LLC (CAR)

34. On April 21* 2020 Plaintiff received a notice of transfer servicing rights from
Defendant CEN to Defendant CAR at least 22 days after the commencement of the
original lawsuit.
35. On May 5" 2020, Plaintiff received an initial letter from Defendant
Carrington stating that his mortgage was sold to them from Defendant Cenlar.
This letter did not correctly state the (1) amount of the debt, (2)the name of the
creditor; (3) or any other verifying information as required by law when
communicating with a consumer.
36. Also on May 5" 2020, Plaintiff requested a validation of the debt by sending a
letter to the Defendants CAR office in reference to FDCPA 15 U.S.C. 1692g.
Additionally, this letter informed Defendant CAR that as a furnisher of
information, they are required to inform the Credit Reporting Agencies that this
debt was in dispute. Plaintiff sent 2 additional letters on the same date that

referenced federal laws of 15 USC §§ 1601-1667} and U.C.C. - ARTICLE §3-501
 

(b) 2 (1)....Plaintiff sent in a qualified written request to inspect the original note or
any agreements that he had a duty pay the Defendant CAR. All three letters
included a communications clause that stated “all communications must be done
by US mail only”. To this date, they have not answered Plaintiff nor validated the

debt.

37. Shortly thereafter, Plaintiff began to receive a barrage of harassing letters from
Defendant CAR, demanding full payment along with the forbearance portion

agreed to with Defendant CEN of the alleged debt in question.

38. These letters all came while the whole world is suffering from the pandemic of
covid-19 a.k.a coronavirus. These letters and actions by Defendants has caused
severe emotional distress, mental anguish, loss of enjoyment of life along with the

stress of the pandemic caused by the virus.

COUNT I
VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq

39. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.

40. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a
(3).

41. Both Defendant CENLAR and Defendant Carrington is a debt collector

within the meaning of the FDCPA, 15 U.S.C. § 1692a (6) as debt collection is part
10
of its ordinary business practice and Defendant regularly collects debts on behalf
of others.

42. Defendants does not have a right to collect this debt as no assignment exist in
the county records and MERS does not list any of the Defendants as a servicer for
this debt.

43. Defendants continues to send harassing letters after receipt of the Plaintiff's
letter to cease and desist. Defendants knew or should have known that the letters
and phone calls made were inconvenient to the consumer. Such communications
are prohibited by 15 U.S.C. § 1692c(c).

44. The Defendants’ conduct violated 15 U.S.C. § 1692e (10) in that Defendants
used false and deceptive means to collect or attempt to collect any debt or to obtain
information concerning a consumer.

45. The Defendants violated 15 U.S.C. §1692e(8) by communicating or
threatening to communicate to any person credit information which is known or
which should be known to be false, including the failure to communicate that a
disputed debt is disputed.

46. The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendant used
unfair or unconscionable means to collect or attempt to collect the alleged debt.
47. The Defendants’ conduct violated 15 U.S.C. § 1692g in that Defendants failed

to validate the alleged debt.

11
 

48. The Defendants’ conduct violated 15 U.S.C. §1692e(11) by the failure to
disclose in the initial written communication with the consumer that the debt
collector is attempting to collect a debt and that any information obtained will be
used for that purpose, and the failure to disclose in subsequent communications
that the communication is from a debt collector.
49. The Defendants’ conduct violated 15 U.S.C. §1692f(6) by threatening to
unlawfully repossess or disable the consumer’s property.

COUNT Il

VIOLATIONS OF THE TELEPHONE CONSUMER
PROTECTION ACT 47 U.S.C. §227, et seq

50. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
51. Using an automated dialing system, and after Plaintiff revoked consent, the
Defendant CEN contacted the Plaintiff over 62(sixty-two) times by means of
artificial pre-recorded voice messages to a cellphone or pager in violation of 47
U.S.C. 227(b)(1)(A)(iii).

COUNT Til
VIOLATION OF THE FAIR CREDIT REPORTING ACT

SECTION 1681s-2(b)
52. The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
12
 

53. The Defendants willfully failed to comply with the requirements imposed
under the FCRA, including but not limited to failing to comply with the
requirements in 15 U.S.C. section 1681s-2(b).
54, As a result of Defendants violations of the FCRA, Plaintiff suffered and
continues to suffer damages including denial of credit for a car loan of $60,000;
denial of small business loan in the amount of $10,000; lost opportunity to receive
credit, damage to reputation, worry, depression, loss of enjoyment of life, extreme
stress, frustration, embarrassment, and humiliation, all to his damages in an amount
to be determined by the jury.
55. Plaintiff is entitled to punitive damages in an amount to be determined by the
jury.
COUNT IV

VIOLATION OF TRUTH IN LENDING ACT (TILA), 15 U.S.C. §1641
BY DEFENDANT CARRINGTON MORTGAGE SERVICES, LLC
56. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
57. A new creditor or assignee must provide notice of its status pursuant to 15
U.S.C. §1641(g):
(1) In general
In addition to other disclosures required by this subchapter, not later than 30 days
after the date on which a mortgage loan is sold or otherwise transferred or assigned

to a third party, the creditor that is the new owner or assignee of the debt shall
notify the borrower in writing of such transfer, including—

13
 

(A) the identity, address, telephone number of the new creditor;
(B) the date of transfer;
(C ) how to reach an agent or party having authority to act on behalf of the new
creditor;
(D) the location of the place where transfer of ownership of the debt is recorded;
a any other relevant information regarding the new creditor.

PRAYER FOR RELIEF
a) Awarding statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692 et seq
against Defendant Cenlar;
b) Awarding statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692 et seg
against Defendant Carrington Mortgage Services, LLC;
c) As a result of Defendant CENLAR, INC., willful and/or knowing violations of
47 U.S.C. § 227(b)(1), Plaintiff seeks statutory damages of $1500.00 for each of
the sixty-two calls that violated the TCPA;
d) Awarding statutory, punitive, and compensatory damages against both
Defendants based upon multiple violations of the FCRA as well;
e) Awarding damages for emotional distress, worry, frustration, mental anguish,
loss of enjoyment of life as a result of unwarranted harassment during the world
wide Covid-19 pandemic;
f) Plaintiff demands judgment for damages against both Defendants for punitive

damages, and costs, pursuant to 15 U.S.C. §1640(a).

g) Declaration that Defendants do not have standing to collect this debt;
14
 

h) Cost of bringing this action
i) A trial by jury on all issues so triable; and

j) Such other and further relief as may be just and proper.

Pursuant to Title 28 USC 1746(1) and executed “without the United States,” I
affirm under penalty or perjury under the laws of the USA that the foregoing is true
and correct to the best of my belief and informed knowledge”.

Respectfully submitted,
Ricky R. Franklin
708 Brambling Way

Stockbridge, GA 30281
678-650-3733

rrfrank 12@hotmail.com

Be
CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing was sent via

email/mail on May 21 2020 to Defendant’s Counsel listed below:

AARON A. WAGNER
JOHN MICAHAEL KEARNS
1201 W. Peachtree St. 999 Peachtree Street, N.W.
Atlanta, Georgia 30309

COUNSEL FOR DEFENDANTS

Plaintiff, Pro-Se
icky R. Franklin

708 Brambling Way
Stockbridge, GA 30281

16
‘ule6e - aj2AD01 aseajy *a}S2M JBWUNSUOD-

ysod wojj apew si adojaaua siyL és

 

PRESS FIRMLY. TO SEAL

EE Sn eS ER TAT EL

ace

PRI
N

= Date of cy
= USPS TRAY fai

internation
® Limited int
= Pick up av
» Order sup}

= When use
declaratio:

 

 

  

"pa oe
-
*, Beis

     

“qa: U.S. POSTAGE
PAF g $7.75

PM 1-DAY
30281 0006

Date of sale

g 05/21/20 x
06 25

5 44486118”

100521091

 

 

PRIORITY MAIL 1-DAY®

 

 

rey

   

PN

EXPECTED DELIVERY DAY: 05/22/20

0006

 

C039

 

 

SHIP
TO:
75 TED TURNER DR
SW
» ATLANTA GA 30303-3315

 

        

USPS TRACKING® NUMBER
eel

aimee
poe

 

EP14F Oct 2018

       

 

PRESS FIRMLY TO SEAL

ee free
ckage Pickup,
in the QR code.

 

 

PRIORITY MAIL.
FLAT RATE
POSTAGE REQUIRED

a

     

°? VISIT US ATL

xe _ ORDER FREE SUP

Ricky Franklin
708 Brambling Way
Stockbridge, GA 30281

75 Ted Turner Dr. Sw
Atlanta, GA 30303

ae

Label 228, March 2016 FOR DOMESTIC AND INTERNATIO
